Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments regarding limitations (b)-(d), see pp. 8-9, filed 04 November 2021, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berend et al. (U.S. Patent 5,598,182; '. Please see the Office action below for further explanation regarding the rationale supporting the rejection of the newly amended independent claims.
Regarding the ‘comparison’ of limitations (e)-(h) (pp. 9-11), Applicant’s remarks assert that DEROSE does not teach moving the drawing into UV space. The Examiner respectfully disagrees; DEROSE discloses (DEROSE; ¶ 0046; “… parameterization information may include a UV set or map. A UV map can transform a 3D object onto a 2D image. The 2D image [is] … referred to as a … texture map. The XYZ coordinates for the original 3D object in the modeling space [are] parameterized over UV coordinates of the transformed 2D object”). The Examiner is interpreting the ‘transformation’ of a ‘3D object onto a 2D image’ to be analogous to the ‘moving the drawing into UV space’ as the Examiner considers the UV space to be a 2D space.
Regarding the ‘comparison’ of limitations (i)-(j) (pp. 11-12), Applicant’s remarks assert that the final two recited claim limitations are not taught by DEROSE. The Examiner respectfully disagrees, and asserts that the first/second mesh create ‘feature curve networks’ which are in turn analogous to the first/second pass training data, in which a correspondence is established through step 450 of DEROSE (¶ 0047-48). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeRose et al. (U.S. PG-PUB 2010/0053172, 'DEROSE') in view of Havaldar et al. (US PG-PUB 2010/0045680, 'HAVALDAR'), Lampel ("The Beginner's Guide to Blender", 'LAMPEL'), Berend et al. (U.S. Patent 5,598,182; 'BEREND'), McMillan et al. (U.S. Patent 6,661,418; 'McMILLAN'), and Vogels et al. (U.S. PG-PUB 2018/0293713, 'VOGELS').
Regarding claim 1, DEROSE discloses a method for emulating artistic hand-drawn lines in CG animation (DEROSE; ¶ 0029-30; “Techniques and tools [are] implemented that assist in the production of computer animation and [CG] imagery. A mesh can be the structure that gives shape to a model. The mesh of a model may include, in addition to information specifying vertices and edges, various additional pieces of information. … point weight groups, shader variables, articulation controls, hair variables and styles, paint data, or the like, can be shared between meshes having different topologies and geometries. Information associated with the mesh of one character can be shared with or transferred to the mesh of another character, even from one character to another completely different character and between different versions of the same character. A correspondence built between a source mesh and a destination mesh can provide the sharing of information on, at, or near one mesh to designated locations of another mesh. The correspondence [is] constructed between all points on surfaces of the meshes, rather than merely mesh vertices alone. … the correspondences may be constructed based on parameterization information, such as UV sets, texture maps, harmonic parameterizations, or other information from which discontinuities associated with a model may be inferred.”), the method comprising: 
first attaching ink lines drawn by an artist directly onto 5characters of the CG animation (DEROSE; ¶ 0052-53; “… the notion of important features can be captured by a user-specified collection of geometric primitives or "feature curves." The user may draw or … place points, lines, curves, [‘ink lines drawn by an artist’] volumes, or other n-dimensional objects on or near a mesh. Curves may provide certain degrees of flexibility, thus, we refer to the collection of primitives as feature curves. These feature curves may form a network that partitions a mesh into a set of regions or "feature regions." A feature region may include a region topologically equivalent to a disk. … features may include any prominent aspect of an object or model. … features may include characteristic parts of a person's face, such as eyes, nose, lips, ears, or like. … A feature curve may include … points, lines, curves, planes, volumes … associated with a feature. A feature curve may be combined with … other feature curves to create a feature curve region. A feature curve may enclose a feature to form a topological disc. A set of feature curves may form a feature curve network.”)  [HAVALDAR discloses this limitation.]; 
[LAMPEL discloses this limitation.][BEREND discloses this limitation.][LAMPEL discloses these limitations.]; 
first moving the drawing into a UV space and generating first pass training data (DEROSE; ¶ 0046; “… parameterization information may include a UV set or map. A UV map can transform a 3D object onto a 2D image. The 2D image [is] … referred to as a … texture map. The XYZ coordinates for the original 3D object in the modeling space [are] parameterized over UV coordinates of the transformed 2D object” FIG. 5; ¶ 0061-63; “In step 520, a mesh is received. … FIG. 6A illustrates mesh 610 … Mesh 610 … appears as a cube. … in step 530, a UV set is received. FIG. 6B illustrates UV map 620 associated with mesh 610. In step 540 of FIG. 5 … user-defined feature curves are received. In step 550 … feature curves are determined [by] the UV set (e.g., UV map 620) [‘generating first pass training data’]. In step 560, a feature curve network is generated based on the user-defined feature curves and the features curves determined from the UV-set.” ¶ 0065; “When a UV set is present on a source mesh, the UV regions [are] used as parametric domains to … build a global and continuous correspondence between all points of the source and destination surfaces. … feature curves [are] inferred to "cover" the boundaries of the UV regions.”);  10
second attaching the ink lines onto the characters of the CG animation (DEROSE; ¶ 0029-30, 45, 52-53); 
second enabling the artist to modify the ink lines (DEROSE; ¶ 0052-53); 
second moving the drawing into the UV space and generating second pass training data (DEROSE; ¶ 0046; FIGS. 5, 6A, 6B; ¶ 0061-63; ¶ 0065
combining the first pass training data and the second pass training data to generate combined data (DEROSE; ¶ 0047-49; “In step 440, a pair of feature curve networks [‘combining the first/second pass training data’] is generated based on the parameterization information. … partitions, divisions, or parameterizations [are] identified on the first mesh from which a set of feature curves [are] determined or inferred. A correspondence set of feature curves [are] determined on the second mesh. Each set of feature curves can create a feature curve network. In step 450, a correspondence is generated between the first mesh and the second mesh based on the pair of feature curve networks. The correspondence can include functions, relationships, correlations, etc. between … points associated with the first mesh and … points associated with second mesh. The correspondence may include a mapping from every location on or within a space near the first mesh to a unique location on or near the second mesh. The correspondence may map … points, curves, surfaces, regions, objects … associated with the first object to … points, curves, surfaces, regions, objects … associated with the second object. … the correspondence [is] represented by a parameterization built for source and destination meshes over a common domain. This common parameter domain can provide a global and continuous correspondence between all points of the source and destination surfaces. … the correspondence [relies] on feature curve networks which [are] automatically created based on parameterization information, from user-supplied points, user-supplied curves, other discontinuities, …”); and 
DEROSE does not explicitly disclose providing correct ink lines for specific poses of the characters, which HAVALDAR discloses (HAVALDAR; ¶ 0064; “… the facial poses of an animated character, corresponding to FACS poses, are generated by an artist [‘ink lines … drawn directly onto the characters’] using a facial rig. [Alternatively], a digital facial model setup is based on IMAGEWORKS'TM proprietary character facial system [which] helps pull and nudge vertices of the digital facial model so that resulting deformations are consistent [‘correct ink lines’] with the aspects of a human face.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method for emulating artistic hand-drawn lines in CG animation of DEROSE with the providing correct ink lines for specific poses of the characters of HAVALDAR. The motivation for this modification could have been to incorporate human artist input to establish a ground truth for the initialization of an animation engine.
DEROSE-HAVALDAR do not explicitly disclose first enabling the artist to modify the ink lines using nudges to generate a drawing and to adjust the drawing, which LAMPEL discloses (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”); also, LAMPEL discloses  (LAMPEL; p. 45; “If … familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all of the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘(2) interpolating between the key frames’].”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method for emulating artistic hand-drawn lines in CG animation of DEROSE-HAVALDAR with the using nudges to generate a drawing of LAMPEL. The motivation for this modification could have been to allow a trained animator to focus on the initial and final frames of the animation of a character, leaving the interstitial frame rendering to the processing power of the Blender software, saving time and energy.
DEROSE-HAVALDAR-LAMPEL does not explicitly disclose that the ink lines are modified by the artist using an electronic pen to draw on top of a frame of the CG animation, which BEREND discloses (BEREND; Col. 1, Lines 54-67 --- Col. 2, Lines 1-2; “With a video graphics system, an operator [‘artist’] selects the characteristics of the graphics tool he wishes to imitate and then manipulates a pressure sensitive stylus over a digitizing pad [‘electronic pen’] to input a desired line. As the stylus is moved over the tablet, the apparatus senses the stylus position and the pressure applied thereto, reads image data from a corresponding mapped area of an image store (e.g. a frame buffer) modifies the data in accordance with the sensed pressure, and writes it back into the store. The system is arranged and intended to simulate conventional graphics tools, such as pencil paintbrush or airbrush, and the artist exerts control over the parameters of the line "drawn" in the image store in the same way, so that the width and other attributes of the line are controlled as the stylus moves. Thus, the stored image data comprises a direct representation of the line itself, corresponding to a manually painted line.” Col. 2, Lines 9-12; “In computer graphics, … image data is stored in machine readable form and final images are produced on a frame by frame basis in a process known as rendering.”
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method for emulating artistic hand-drawn lines in CG animation of DEROSE-HAVALDAR-LAMPEL with the disclosure that the ink lines are modified by the artist using an electronic pen to draw on top of a frame of the CG animation of BEREND. The motivation for this modification could have been to provide an input for human-computer interaction to simulate the experience of moving a pen/pencil across paper in order to facilitate a familiar experience for an animator.
 DEROSE-HAVALDAR-LAMPEL-BEREND does not explicitly disclose that the nudges (1) generate key frames, which McMILLAN discloses (McMILLAN; Col. 22, Lines 25-33; “… Animation Randomizer 8 creates animation key frames [‘generate key frames’] for the objects, ensuring that their current locations are used if these are different from their default starting positions. Randomization is done by offsetting these key frames with small adjustments [‘nudges’]. … keyframe information is … added to the animation stream … animation is `nudged` … to avoid the woodenness of immobility or precise repetition.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method for emulating artistic hand-drawn lines in CG animation of DEROSE-HAVALDAR-LAMPEL-BEREND with the disclosure that the nudges (1) generate key frames of McMILLAN. The motivation for this modification could have been to establish new baseline poses for the animated characters based on randomness, ensuring a more natural animation that emulates reality.
DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN do not explicitly disclose creating and outputting machine learning using the combined data, which VOGELS discloses (VOGELS; 0007; “Supervised machine learning using neural networks is applied to denoising images rendered by (Monte Carlo) path tracing.” ¶ 0230; “The … object simulation systems 1660 … generate simulation data (e.g., motion and position of an object over time) for use by other elements of system 1600 … The generated simulation data may be combined with … animation data generated by the … object animation systems 1650. The … object simulation systems 1660 … allow a user to associate additional information, metadata, color, lighting, rigging, controls, … with all or a portion of the generated simulation data [‘outputting … machine learning using the combined data’].” ¶ 0232; “… the … object rendering systems 1670 [are] configured to render … objects to produce … computer-generated images or a set of images over time that provide an animation. The … object rendering systems 1670 … generate digital images or raster graphics images.” ¶ 0234; “The … object rendering systems 1670 … render images (e.g., motion and position of an object over time) …”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method for emulating artistic hand-drawn lines in CG animation of DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN with the creating and outputting machine learning using the combined data of VOGELS. The motivation for this modification could have been to utilize artificial intelligence to obviate the need for time-intensive and tedious redrawing of characters by human artists.
Independent claim 10 recites similar limitations and exhibits a similar scope when compared to independent claim 1; therefore, the same motivations to combine references will be maintained.
Regarding claim 10, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose a system (DEROSE; FIG. 7; ¶ 29-33, 73-77) for emulating, in CG animation, lines 5hand drawn by an artist and generating a drawing, the system comprising: 
a predictor to receive shot data including camera angle and expression (DEROSE; FIG. 4; ¶ 0043; “The processing depicted in FIG. 4 may be performed by software modules (e.g., instructions or code) executed by a processor of a computer system, by hardware modules of an electronic device, or combinations thereof.” ¶ 0044; “Each mesh may also include information that may further specify variables, controls, fields, rigging, color/lighting data, or the like.” ¶ 0045; “In step 430, parameterization information is received. Parameterization information can include information that provides an identification of parameters associated with an object. … a parameterization may include a complete set of effective coordinates or degrees of freedom of a system, process, or model. Parameterization of a line, surface or volume, for example, may imply identification of a set of coordinates from which any point (on, at, or near the line, surface, or volume) may be uniquely identified by a set of numbers.” [The Examiner asserts that camera angle and expression are taught impliedly by the teaching of coordinates and degrees of freedom in that if both the location and potential for movement of an animated object are known, then the camera angle and expression can be generated.]) and a machine learning model (VOGELS; 0007, 0230-234), the predictor 10 configured to generate a prediction of the drawing (DEROSE; ¶ 0034
an adherer (DEROSE; ¶ 0043) configured to receive the prediction and attach ink lines onto a 3-D geometry of an animated character (DEROSE; ¶ 0016, 29-30, 45, 52) to provide correct ink lines for specific poses of the animated character (HAVALDAR; ¶ 0064); and 
a nudger configured to enable the artist to 15modify the ink lines using a nudging brush to generate nudges (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”) and move and adjust the drawing to a UV space (DEROSE; ¶ 0046; “… parameterization information may include a UV … map [which] can transform a 3D object onto a 2D image [which is] … referred to as a … texture map. The XYZ coordinates for the original 3D object in the modeling space [are] parameterized over UV coordinates of the transformed 2D object”), wherein the nudges (1) generate key frames (McMILLAN; Col. 22, Lines 25-33) and (2) interpolate between the key frames by automatically blending all frames between the key frames (LAMPEL; p. 45; “If you’re familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all of the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘(2) interpolating between the key frames’].”).
Independent claim 12 recites similar limitations and exhibits a similar scope when compared to independent claim 1; therefore, the same motivations to combine references will be maintained.
Regarding claim 12, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose an apparatus for emulating artistic hand-drawn27DOCS 113748-823UT1/3670083.3Attorney Docket No. 113748-823UT1Sony Docket No. 201805976.02 lines in CG animation to generate a drawing, the apparatus comprising: 
means for first enabling to enable an artist to draw ink lines directly onto an animated character in the 5drawing (DEROSE; ¶ 0029-30, 52-53; “… the notion of important features can be captured by a user-specified collection of geometric primitives or "feature curves." The user may draw or … place points, lines, curves, volumes, or other n-dimensional objects on or near a mesh. Curves may provide certain degrees of flexibility, thus, we refer to the collection of primitives as feature curves. These feature curves may form a network that partitions a mesh into a set of regions or "feature regions." … features may include any prominent aspect of an object or model. … features may include characteristic parts of a person's face, such as eyes, nose, lips, ears, or like. … A feature curve may include … points, lines, curves, planes, volumes … associated with a feature”); 
means for attaching to attach the drawn ink lines directly onto the animated character (DEROSE; ¶ 29-30, 52-53) to provide correct ink lines for specific poses of the animated character (HAVALDAR; ¶ 0064
means for second enabling to enable the artist to modify the ink lines using nudges to generate a drawing and to adjust the drawing (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”), wherein the nudges (1) generate key frames (McMILLAN; Col. 22, Lines 25-33) and (2) interpolate between the key frames by automatically blending all frames between the key frames (LAMPEL; p. 45; “If you’re familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all of the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘(2) interpolating between the key frames’].”);
means for moving to move the drawing to a UV space to enable the artist to work in a 2-D screen space (DEROSE; ¶ 0046; “… parameterization information may include a UV set or map. A UV map can transform a 3D object onto a 2D image. The 2D image may be commonly referred to as a texture or texture map. The XYZ coordinates for the original 3D object in the modeling space may be parameterized over UV coordinates of the transformed 2D object.”), wherein the means for moving generates first pass training data if a pass is a first pass, while the means for moving generates second training data if the pass is not the first 15pass (DEROSE; ¶ 0047; “In step 440, a pair of feature curve networks is generated based on the parameterization information. … partitions, divisions … [are] identified on the first mesh from which a set of feature curves may be determined … A correspondence set of feature curves [is] determined on the second mesh. Each set of feature curves can create a feature curve network.”); 
first means for creating to create a first generation machine learning model and send it to the means for attaching for a second pass (DEROSE; ¶ 0046; “… parameterization information may include a UV set or map. A UV map can transform a 3D object onto a 2D image. The 2D image [is] … referred to as a … texture map. The XYZ coordinates for the original 3D object in the modeling space [are] parameterized over UV coordinates of the transformed 2D object” FIG. 5; ¶ 0061-63; “In step 520, a mesh is received. … FIG. 6A illustrates mesh 610 … Mesh 610 … appears as a cube. … in step 530, a UV set is received. FIG. 6B illustrates UV map 620 associated with mesh 610. In step 540 of FIG. 5 … user-defined feature curves are received. In step 550 … feature curves are determined [by] the UV set (e.g., UV map 620) [‘first generation machine learning model’]. In step 560, a feature curve network is generated based on the user-defined feature curves and the features curves determined from the UV-set.” ¶ 0065; “When a UV set is present on a source mesh, the UV regions [are] used as parametric domains to … build a global and continuous correspondence between all points of the source and destination surfaces. … feature curves [are] inferred to "cover" the boundaries of the UV regions.”); 
means for combining to combine the first pass training 20data and the second pass training data to generate combined data (DEROSE; ¶ 0047; “In step 440, a pair of feature curve networks is generated based on the parameterization information. … partitions, divisions … [are] identified on the first mesh from which a set of feature curves may be determined or inferred. A correspondence set of feature curves may be determined on the second mesh. Each set of feature curves can create a feature curve network.”); and 
second means for creating to create a second generation machine learning model using the combined data (VOGELS; ¶ 0007, 0230-234).
Regarding claim 2, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the method of claim 1, wherein the characters are in frames of the CG animation (DEROSE; FIG. 3B; ¶ 0041; “… mesh 360 may represent a production or final version of the character. Mesh 360 may include a relatively higher or larger number of polygons with respect to initial or preliminary versions of the character to provide more realistic detail in each rendered frame.”).
Regarding claim 4, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the method of claim 1, wherein the nudges are created using a nudging brush (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”).
Regarding claim 5, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the method of claim 1, further comprising keying and interpolating (LAMPEL; p. 45; “If you’re familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all of the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘interpolate’].”) the nudges (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”) by directly 10projecting the ink lines onto the characters (DEROSE; ¶ 0029-30).

    PNG
    media_image1.png
    355
    781
    media_image1.png
    Greyscale
 
Regarding claim 6, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the method of claim 1, further comprising generating key frames and interpolating between the key frames (LAMPEL; p. 45; “If you’re familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all of the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘interpolate’].”).
Regarding claim 7, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the method of claim 1, wherein the characters are formed in a 3-D geometry (DEROSE; ¶ 0046; “… parameterization information may include a UV set or map. A UV map can transform a 3D object onto a 2D image. The 2D image [is] commonly referred to as a texture or texture map. The XYZ coordinates for the original 3D object in the modeling space may be parameterized over UV coordinates of the transformed 2D object.”).
Regarding claim 8, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the method of claim 7, wherein first moving the 20drawing into the UV space allows the artist to work on the 3-D geometry of the characters in a 2-D screen space (DEROSE; ¶ 0046).

    PNG
    media_image2.png
    894
    678
    media_image2.png
    Greyscale

Regarding claim 9, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the method of claim 8, further comprising translating the work done in the 2-D screen space back to the 3-D geometry (LAMPEL; pp. 36-37; [The Examiner asserts that the ‘UV/Image Editor’ on the left side of the screen depicted on p. 36 of LAMPEL is analogous to the ‘2-D screen space’ of the instant claim, while the ‘3-D geometry’ is analogous to the ‘3D objects’ depicted on the right side of the screen depicted on p. 36 of LAMPEL. The Examiner notes that the smiley face or ‘work done’ is drawn on the left side of the screen and is then translated onto the 3D object on the right side of the screen.]).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of claim 8 of DEROSE-HAVALDAR-LAMPEL-McMILLAN-VOGELS with the translating the work done in the 2-D screen space back to the 3-D geometry of LAMPEL. The motivation for this modification could have been to allow a trained animator to focus on the texture of an animated character in two dimensions, while leaving the complicated application of that texturing of the 3-D character to the processing power of the Blender software.
Regarding claim 11, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the system of claim 10, wherein training data for the prediction module uses animated curves created for a 20set of angles with a set of corresponding expression changes (DEROSE; ¶ 0014; “… correspondences for sharing or transferring information between meshes can be generated based on a pair of "feature curve networks." A correspondence can be generated on a source mesh using one or more geometric primitives (e.g., points, lines, curves, volumes, etc.) at the source mesh and corresponding geometric primitives at the destination mesh. … a collection "feature curves" may be created to partition the source and destination meshes into a collection of "feature regions" at "features" or other prominent aspects of the model. The resulting collections of partitions or "feature curve networks" can be used to construct a full correspondence between all points of the source mesh and all points of the destination mesh.” ¶ 0045; “In step 430, parameterization information is received. Parameterization information can include information that provides an identification of parameters associated with an object. … a parameterization may include a complete set of effective coordinates or degrees of freedom of a system, process, or model. Parameterization of a line, surface or volume … may imply identification of a set of coordinates from which any point (on, at, or near the line, surface, or volume) may be uniquely identified by a set of numbers.” ¶ 0052; “… the notion of important features [is] captured by a user-specified collection of geometric primitives or "feature curves." The user … draws … points, lines, curves, volumes, or other n-dimensional objects on or near a mesh. Curves may provide certain degrees of flexibility, thus, we refer to the collection of primitives as feature curves. These feature curves may form a network that partitions a mesh into a set of regions or "feature regions." A feature region may include a region topologically equivalent to a disk.”).
Regarding claim 15, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the apparatus of claim 12, wherein the means for attaching includes at least one application which is able to process an input made into the means for attaching by the artist to integrate the input onto the CG animation (DEROSE; FIG. 4; ¶ 0043; “The processing … in FIG. 4 [is] performed by software … (e.g., instructions or code) executed by a processor of a computer system …” FIG. 7, ‘user input device 740’; ¶ 0074, 0077).
Regarding claim 16, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the apparatus of claim 12, wherein the means for second enabling enables the artist to use a nudging brush to make the nudges (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”).
Regarding claim 17, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the apparatus of claim 12, wherein the means for moving uses the nudges (LAMPEL; p. 27, Line 3; “Nudge: Moves vertices in the direction of the brush stroke.”) to create key frames and interpolate between the key frames (LAMPEL; p. 45; “If you’re familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all of the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘interpolate’].”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of claim 12 of DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS with the disclosure that the means for moving uses the nudges to create key frames and interpolate between the key frames of LAMPEL. The motivation for this modification could have been to allow an animator to focus on the initial and final frames of the animation of a character, leaving the interstitial frame rendering to the processing power of the Blender software, saving human time and energy.
Regarding claim 18, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the apparatus of claim 17, wherein the means for moving interpolates between the key frames by automatically blending all frames between the key frames (LAMPEL; p. 45; “If you’re familiar with traditional hand-drawn animation, you may already know that animators do not draw every frame in order. They first draw all of the important or “key” frames first, before filling the in-betweens. In 3D animation, we only need to set the important frames (called keyframes), and the software will automatically calculate the in-betweens [‘(2) interpolating between the key frames’].”).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over DEROSE in view of HAVALDAR, LAMPEL, BEREND, McMILLAN, and VOGELS as applied to claim 12 above, and further in view of Sumner et al. (U.S. PG-PUB 2016/0358365, 'SUMNER.
Regarding claim 13, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS disclose the apparatus of claim 12; however, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS do not explicitly disclose that the means for first enabling includes a tablet or pad type of device AND an electronic pen, which SUMNER discloses (SUMNER; ¶ 0030; “… examples of the sketch-based abstraction method … include … draw-over posing, redraw posing, sketch-based character individualization, and sketch-based design of mechanical characters. … the term "sketch" ... refers to a stick-figure-style drawing of a character …; the sketch [is] received as user input by … an electronic … or capacitive stylus [‘electronic pen’] used with a touch pad/touch screen.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of claim 12 of DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS  with the disclosure that the means for first enabling includes a tablet or pad type of device AND an electronic pen of SUMNER. The motivation for this modification could have been to advantageously provide a handheld device and capacitive stylus that intuitively simulate the touch and feel of paper in order to facilitate a natural-feeling input modality for the trained human animator.
Regarding claim 14, DEROSE-HAVALDAR-LAMPEL-BEREND-McMILLAN-VOGELS-SUMNER disclose the apparatus of claim 13, wherein the tablet or pad type of device (SUMNER; ¶ 0030) includes at least one application which is able to display the CG animation on a frame-by-frame basis (DEROSE; ¶ 0034; “Object renderer 150 [is] hardware and/or software configured to render objects. … object renderer 150 … generates still images, animations, motion picture sequences … of objects …”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619